The opinion of the court was delivered by
Anders, J.
The defendants in these cases — which involve the same question of law, and were submitted together— were separately indicted for willful neglect of official duty as officers of election. The defendant Smith was a judge, and the defendant Tuttle an inspector of election in Luna'precinct, Klickitat county, at a general election there held on the 8th day of November, 1892. The particular malfeasance alleged in the indictments was that the *195defendants unlawfully and willfully neglected to endorse the initials of their respective names upon divers and numerous official ballots which they delivered to electors who voted at said election, contrary to the provisions of § 384, Gen. Stat. In each case a demurrer was interposed to the indictment on the ground of failure to state facts sufficient to constitute a crime. The court sustained the demurrers and dismissed the actions, whereupon the state, by the prosecuting attorney of said county, appealed. Neither of the defendants entered an appearance in this court. When the causes were called for trial, the learned assistant attorney general, who appeared on behalf of the state, conceding that the demurrers were properly sustained, declined to prosecute the appeals.
This leaves nothing for this court to do but to affirm the judgment of the court below, which is accordingly done.
Dunbar, C. J., and Hoyt, Stiles and Scott, JJ., concur.